     Case 2:17-cv-01123-WBS-DB Document 69 Filed 08/25/20 Page 1 of 5


1    Robert L. Brace, State Bar No. 122240
     rlbrace@rusty.lawyer
2    1807 Santa Barbara Street
     Santa Barbara, CA 93101
3
     Telephone: 805-845-8211
4
     Michael P. Denver, State Bar No. 199279
5    mpdenver@hbsb.com
     HOLLISTER & BRACE
6    A Professional Corporation
     1126 Santa Barbara Street
7
     Santa Barbara, CA 93102
8    Telephone: 805-963-6711
     Facsimile: 805-965-0329
9

10   Attorneys for Plaintiffs and all others similarly situated
11                                 UNITED STATED DISTRICT COURT
12                        FOR THE EASTERN DISTRICT OF CALIFORNIA
13
      RONALD C. EVANS, an individual; JOAN                 CASE NO.: 2:17-cv-01123-WBS-DB
14    M. EVANS, an individual; DENNIS
      TREADAWAY, an individual; and all others             STIPULATION AND ORDER
15    similarly situated,                                  CONTINUING CASE DEADLINES FOR
                                                           SETTLEMENT DISCUSSIONS
16                   Plaintiffs,
             vs.                                           Complaint Filed:    May 26, 2017
17    ZB, N.A., a national banking association, dba        Trial Date:         None set
      California Bank & Trust,
18
                      Defendant.
19                                                         Assigned to The Hon. William B. Schubb
      ZIONS BANCORPORATION, N.A., a
20    national banking association, formerly known
      as ZB, N.A., doing business as California Bank
21    & Trust,
22                    Third-Party Plaintiff
              vs.
23
      JTS COMMUNITIES, INC., a California
24    Corporation; LARRY A. CARTER, an
      individual; JACK T. SWEIGART, an
25    individual; and BRISTOL INSURANCE
      COMPANY, a dissolved Utah corporation; and
26    ROES 1-20 inclusive
                     Third-Party Defendants
27

28

                                                       1
                                 STIPULATION AND ORDER CONTINUING DEADLINES
     Case 2:17-cv-01123-WBS-DB Document 69 Filed 08/25/20 Page 2 of 5


1           Plaintiffs Ronald C. Evans, Joan M. Evans, and Dennis Treadaway, (the “Putative Class

2    Action Representatives”), Defendant, Zions Bancorporation, N.A., a national banking

3    association, formerly known as ZB, N.A., doing business as California Bank & Trust

4    (“CB&T”), and Third Party Defendants JTS Communities, Inc., Larry A. Carter, Jack T.

5    Sweigart, and Bristol Insurance Company (“Third Party Defendants”), (collectively, the

6    “Parties”) by and through their respective counsel of record, enter into the following stipulation

7    (the “Stipulation”):

8           WHEREAS, on July 24, 2020 the Court issued an Order provided the following

9    deadlines:

10                •   The Parties must exchange their initial disclosures under Federal Rule of Civil
11                    Procedure 26(a) on or before August 27, 2020;

12                •   The date by which the Putative Class Action Representatives are to file and
13                    serve a motion to designate their counsel as interim counsel under Federal Rule

14                    of Civil Procedure 23(g)(3) is September 8, 2020;

15                •   The Rule 26 Conference is scheduled for September 14 , 2020 at 1:30; and
16                •   The Parties shall meet and confer on Rule 26 issues and file a joint conference
17                    report no later than August 31, 2020.

18          WHEREAS, the Parties now agree to further continue case dates to allow additional

19   time for continued settlement talks and mediation.

20          WHEREAS, the Plaintiffs and CB&T mediated before the Honorable Richard Gilbert

21   (Ret.) on August 17, 2020. Though no settlement was reached at the mediation, Plaintiffs and

22   CB&T continue to discuss settlement, and Judge Gilbert remains actively involved in the post-

23   mediation discussions. The Parties would like to allow a small window time (2 weeks) to see if

24   those discussions can result in a settlement framework.

25          WHEREAS, the Parties agree to continue existing deadlines as follows:

26          1.        The Parties must exchange their initial disclosures under Federal Rule of Civil

27   Procedure 26(a) on or before September 10, 2020;

28

                                                       2
                                  STIPULATION AND ORDER CONTINUING DEADLINES
     Case 2:17-cv-01123-WBS-DB Document 69 Filed 08/25/20 Page 3 of 5


1           2.      The date by which the Putative Class Action Representatives are to file and

2    serve a motion to designate their counsel as interim counsel under Federal Rule of Civil

3    Procedure 23(g)(3) is continued from September 8, 2020 to September 22, 2020;

4           3.      The Rule 26 Conference scheduled for September 14, 2020 at 1:30 p.m. is

5    moved to September 28, 2020 at 1:30; and,

6           4.      The Parties shall meet and confer on Rule 26 issues and file a joint conference

7    report no later than September 14, 2020.

8    Dated: August 20, 2020                       BUCHALTER, A Professional Corporation

9                                                 By:    /s/ Robert S. McWhorter
                                                         Robert S. McWhorter
10                                                       Jarrett S. Osborne-Revis
                                                         Attorneys for Defendant,
11
                                                         Zion Bancorporation, N.A., a national
12                                                       banking association, formerly known as
                                                         ZB, N.A., doing business as California
13                                                       Bank & Trust
14   Dated: August 20, 2020                       LAW OFFICES OF IAN W. CRAIG, PC
15                                                By:    /s/ Ian W. Craig
                                                         Ian W. Craig
16
                                                         Attorneys for Third-Party Defendants,
17                                                       JTS Communities, Inc., a California
                                                         Corporation, Larry A. Carter, an
18                                                       individual; Jack T. Sweigart, an individual
                                                         and Bristol Insurance Company, a
19                                                       dissolved Utah corporation
20
     Dated: August 20, 2020                       PETERSON WATTS LAW GROUP, LLP
21
                                                  By:__/s/ Glenn W. Peterson
22                                                       Glenn W. Peterson
                                                         Attorneys for Third-Party Defendants,
23                                                       JTS Communities, Inc., a California
24                                                       Corporation, Larry A. Carter, an
                                                         individual; Jack T. Sweigart, an individual
25                                                       and Bristol Insurance Company, a
                                                         dissolved Utah corporation
26
     Dated: August 20, 2020                       By:    /s/ Robert L. Brace
27                                                       Robert L. Brace
28                                                       Attorneys for Plaintiffs and all other
                                                         similarly situated
                                                     3
                                STIPULATION AND ORDER CONTINUING DEADLINES
     Case 2:17-cv-01123-WBS-DB Document 69 Filed 08/25/20 Page 4 of 5


1
     Dated: August 20, 2020                        HOLLISTER & BRACE
2                                                  A Professional Corporation
                                                   By:    /s/ Michael P. Denver
3
                                                          Michael P. Denver
4                                                         Attorneys for Plaintiffs and all other
                                                          similarly situated
5
            I, the filer of this document, attest that each of the other signators have consented to the
6
     filing of this document.
7

8    Dated: August 21, 2020                        BUCHALTER, A Professional Corporation

9                                                  By:     /s/ Robert S. McWhorter
                                                           Robert S. McWhorter
10                                                         Jarrett S. Osborne-Revis
                                                           Attorneys for Defendant,
11                                                         Zion Bancorporation, N.A., a national
                                                           banking association, formerly known as
12
                                                           ZB, N.A., doing business as California
13                                                         Bank & Trust

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                      4
                                STIPULATION AND ORDER CONTINUING DEADLINES
     Case 2:17-cv-01123-WBS-DB Document 69 Filed 08/25/20 Page 5 of 5


1                                                 ORDER

2              Based upon the Parties’ Stipulation, and good cause appearing, if the case does not

3    settle,

4              IT IS HEREBY ORDERED that:

5              1.     The Parties must exchange their initial disclosures under Federal Rule of Civil

6    Procedure 26(a) on or before September 10, 2020;

7              2.     The date by which the Putative Class Action Representatives are to file and

8    serve a motion to designate their counsel as interim counsel under Federal Rule of Civil

9    Procedure 23(g)(3) is continued from September 8, 2020 to September 22, 2020;

10             3.     The Rule 26 Conference scheduled for September 14, 2020 at 1:30 p.m. is

11   moved to September 28, 2020 at 1:30; and

12             4.     The Parties shall meet and confer on Rule 26 issues and file a joint conference

13   report no later than September 14, 2020.

14
     Dated: August 25, 2020
15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                       5
                                  STIPULATION AND ORDER CONTINUING DEADLINES
